Exhibit 10.1

 

ACKNOWLEDGEMENT OF DEBT CANCELLATION

 

Andrew Gavrin (“Gavrin”) and ABV Consulting, Inc., a Nevada corporation (the
“Company”) hereby acknowledge and agree that Gavrin has loaned to the Company in
the sum of $35,000.00 as the date hereof (the “Loan”). Gavrin and the Company
hereby further acknowledge and agree that the Loan, plus accrued interest and
the debt represented by such loan is hereby cancelled in all respects and such
cancellation shall be deemed a contribution to the Capital of the Company by
Gavrin.

 

The Loan represents the total amount due to Gavrin by the Company and there are
no other loans or amounts due to Gavrin or any other related party by the
Company.

 

Gavrin agrees to indemnify and defend the Company in the event of any breach of
his representations set forth in this agreement.

 

Confirmed and agreed to as of August 22, 2016.

 

/s/ Andrew Gavrin   ANDREW GAVRIN  

 

ABV CONSULTING, INC.

 

By: /s/ Andrew Gavrin     Andrew Gavrin, Chief Executive Officer  

 

